Filed 10/8/14 P. v. Campbell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C075390

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM039141)

         v.

STEVEN CAMPBELL,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende),
which requires this court to conduct a review of the entire record to determine whether
there are any issues that arguably might benefit defendant on his appeal, and People v.
Kelly (2006) 40 Cal. 4th 106, 110, 124, pursuant to which we must provide a summary of
the offenses and the proceedings in the trial court. Finding no such issues that might
benefit defendant, we shall affirm the judgment.
         Pursuant to a negotiated disposition, defendant Steven Campbell pleaded guilty to
count 1, corporal injury on a cohabitant (Pen. Code, § 273.5, subd. (a)), and count 2, false
imprisonment by violence (Pen. Code, § 236). The court sentenced defendant to state

                                                             1
prison for four years eight months, consisting of four years for count 1 and a consecutive
eight months for count 2. The court awarded defendant 221 days of presentence custody
credits (111 actual and 110 conduct). The court also imposed restitution fines of $280 in
accordance with Penal Code sections 1202.4, subd. (b) and 1202.45, and other fines and
fees as set forth in the abstract of judgment. Defendant was ordered to pay victim
restitution of $1,249.91.
                                Factual Basis for the Pleas
       Defendant stipulated that the factual basis for the pleas could be taken from the
probation officer’s report. That report states that on July 4, 2013, defendant informed the
victim, his cohabitant and the mother of their two-year-old child, that she was to move
out by the end of the day but she could not take the child. They argued and the victim
called 911. While the victim was speaking with the 911 operator, defendant grabbed the
victim, covered her mouth, and took the phone from her and threw it, causing the phone
to break. Defendant called for his “large dog” to attack the victim, and the dog bit her
arm. After the victim freed herself from the dog, defendant slapped her across the face.
A deputy sheriff dispatched to defendant’s residence observed puncture marks on the
victim’s right arm, which was bleeding and swollen. The victim also had a cut lip.
                                         Discussion
       Appointed counsel has filed an opening brief that sets forth the facts of the case
and requests this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days have elapsed, and we have received no communication from
defendant. We have undertaken an examination of the entire record and find no arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                              2
                            RAYE   , P. J.



We concur:



     NICHOLSON   , J.



     HOCH        , J.




                        3